Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The amendment filed on May 24, 2021 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
 
Claim Objections

Claim 19 is objected to because of the following informalities:
Claim 19, “.” (line 4) should be replaced with -- , --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 15, 16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7, the limitation of “determining, based in part on a time of flight of the first IR return signal and the second IR return signal and respective locations of the first IR proximity module and second IR proximity module on the wearable device, the body location on the body of the subject and the current orientation of the wearable device” is not described in sufficient detail by the original disclosure. The original disclosure describes “CPU 104 may then determine based on the ToF data and/or estimated distances calculated from IR return signals 216a-n, that wearable device 100 is either based on respective locations of the first IR proximity module and second IR proximity module on the wearable device.
Claims 15 and 20, “determining, based in part on a time of flight of the first IR return signal and the second IR return signal, the body location on the body of the subject and the current orientation of the wearable device” is not described in sufficient detail by the original disclosure. The original disclosure describes “CPU 104 may then determine based on the ToF data and/or estimated distances calculated from IR return signals 216a-n, that wearable device 100 is either being worn in a left hand upright orientation on a left wrist of a subject or a right hand reverse orientation on a right wrist of the subject (paragraph 0042).” However, the original specification does not describe in sufficient detail how the wearable device 100 is determined to either be worn in a left hand upright orientation on a left wrist of a subject or a right hand reverse orientation on a right wrist of the subject (current orientation of the wearable device). However, the original specification does not describe in sufficient detail how the wearable device 100 is determined to either be worn in a left hand upright orientation on a left wrist of a subject or a right hand reverse orientation on a right wrist of the subject (current orientation of the wearable device) based on respective locations of the first IR proximity module and second IR proximity module on the wearable device.

Allowable Subject Matter

Claim 19 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-6, 9-14, 17, and 18 are allowed.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method and wearable device comprising analyzing a plurality of characteristics of the at least one second signal to determine whether the at least one second signal comprises characteristics that correspond to a passage of the at least one first signal through the at least one bone of a subject; and in response to the analysis indicating the at least one first signal has passed through at least one bone of the subject, comparing the plurality of characteristics to a plurality of signal characteristics of at least one signal conduction profile which comparing establishes a signature of the at least one first signal to determine, based on the plurality of characteristics, the body location on the body of the subject and the current orientation of the wearable device (claims 1, 9, 18) is not disclosed, suggested, or made obvious by the prior art of record.


Response to Arguments

Applicant's arguments filed on May 24, 2021 have been fully considered but they are not persuasive.
With regard to the rejection under 35 USC 112(a), Applicants argue “paragraph [0042] provides the following (italicized and underlined emphases added):
(i)    “each of IR profiles 226a-n describes a profile of return signals associated with IR proximity modules 210a-n and a particular body location and orientation of wear able device 100.” (paragraph 0041)
(ii)    “For example, IR profile 226a may be associated with a left hand upright wrist position of wearable device 100”
(iii)    “In another example, IR profile 226b may be associated with a risht hand uprisht wrist position of wearable device 100” (paragraph 0041)
(iv)    “CPU 104 compares the ToF data and/or estimated distance measurements associated with IR return signals 216a-n [ofl IR profiles 226a-n to determine an IR profile" (paragraph 0042)
(v)    “For example, during the comparison CPU 104 may determine that (1) a closest estimated measurement in the range of IR return signals 216n corresponds to a 
The above sentences make it very clear that the IR profiles are already established to identify left and right upright positions and other positions. Thus, once the IR profile is selected based on the ToF signal data, the orientation is taken from that profile. Alternatively and/or in addition, the longer method for determining orientations as presented above can also be used. The above features of claim 7 and similarly worded claims 15 and 20 are thus clearly described by Applicants’ specification. The rejection of these claims is thus flawed and overcome by the present arguments.”
Examiner’s position is that paragraph 0042 of the specification is silent about respective locations of the first IR proximity module and second IR proximity module on the wearable device. Accordingly, paragraph 0042 of the specification does not disclose in sufficient detail determining, based in part on a time of flight of the first IR return signal and the second IR return signal and respective locations of the first IR proximity module and second IR proximity module on the wearable device, the body location on the body of the subject and the current orientation of the wearable device”.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meftah et al. (US 2019/0133488) discloses a method and apparatus for determining at least one position and orientation of a wearable device on an object (Abstract, lines 1-2). However, Meftah et al. does not disclose analyzing a plurality of characteristics of the at least one second signal to determine whether the at least one second signal comprises characteristics that correspond to a passage of the at least one first signal through the at least one bone of a subject.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571)272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571-272-85862302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 3, 2021